By the Court.

Lumpkin, J.,
delivering the opinion.
I shall not pause to inquire whether or not there may not have been some slight misdirection by the Judge in this case. By the Act of 12th Dec., 1859, (Pamphlet p. 48) it is declared that “ the New Trial Act of 30th Eeb., 1854, shall not be so construed as to require the Superior or Supreme Courts, or either of them, to grant a new trial in any case for an immaterial error, or error not affecting the real merits of the case.”
Nothing short of the stringent provisions of the Act of 1854, thus happily amended, could have justified this or any other Court in granting a new trial in this case.
Mr. Ezra D. Morton contracts to marry Miss. Sarah J. Pearman on the twenty-fourth day of Febuary, eighteen hundred and fifty-nine. On the twentieth day of that month, four days before the nuptials were to have been celebrated, he causes Mr. Crawford Newton, at whose house he was stay*284ing, to write to Mr. Bryant, the brother-in-law of the young lady, the following letter, which he, Morton, dictated :
“Mr. Bryant — I take my pen in hand to inform you that Mr. Morton left my house to go to Arkansas; and I am sorry to say to you, that I think something is the matter with him more than common. A few weeks ago I thought he was getting along very well, and bid fair to be a business man. He has left his shop under my care, and all his business for collection. If he gets much worse, I think he will commit suicide, through disappointment. He often speaks of his sister and relatives, and a young lady up there somewhere, without calling any name. Who it is, I cannot tell. He thinks abundance of her from the way he talks. Whether he is disappointed in love, or missed his calculation, I cannot say. There is one thing I can say, something is the matter with him. I think he will come back in a month or such a matter. If he does not, I will let you hear from me again. I told him to write back to me how he got along, and the times, but he did not appear as though he cared much for anything. I am sorry to see him in the way he is.
“ C. NEWTON.”
This precious billet, worthy of the heads of the confederates who conceived and penned it, having been dispatched, Mr. Morton mounts his horse and puts off to Macon, leaving a negro woman and an old buggy in the hands of his host, Mr. Crawford Newton. The testimony, such as it is, shows that he was knocking about between East Macon and West Macon, for the first few days ensuing the date of the foregoing epistle, engaged in horse-trading, and professing to be ailing part of the time.
One witness testifies, that he asked Mr Morton the cause of his failing to attend and consummate his engagement? He answered, that he started and met Mr. John Stiles, and turned back and went to a fishing party! The same witness told him that he supposed he would have been in Arkansas by that time, from the letter Mr. Newton had written to S. J. Bryant. He replied, that he was sitting by Mr. Newton when he wrote that letter.
On the day after the marriage was to have taken place, Mr. Morton having disappeared from Jones, the county of *285his residence, and even his friend and confidant, Mr. Newton, not knowing his whereabouts, having left his house, as he swears, contemporaneously with the writing of the letter already quoted, to go to Florida or Arkansas, this attachment was issued and levied on the defendant’s negro and buggy, upon the ground that Ezra D. Morton “ absconded.” And was not this abundantly true as established by the testimony ? The jury could not have found otherwise than as they did. And it would have been manifest error in the Court to have granted a new trial, even conceding his authority to do so.
Judgment affirmed.